Citation Nr: 0726003	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of service connection for 
headaches.  

2.  Entitlement to an increased rating for headaches, rated 
as 30 percent disabling for the period between June 6, 2000 
and August 1, 2005.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for major depressive 
disorder.

6.  Entitlement to service connection for memory loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to March 
1970 and from January 1991 to March 1991 with service in the 
New Jersey Army National Guard and Army Reserves.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Newark, New Jersey, and 
Philadelphia, Pennsylvania, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of entitlement to an increased rating for 
headaches and entitlement to service connection for 
sinusitis, major depressive disorder, and memory loss are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the veteran was granted 
service connection for headaches, effective June 6, 2000.

2.  A May 2005 rating decision severed service connection for 
the veteran's headaches, effective August 1, 2005.

3.  The June 2002 grant of service connection for headaches 
was not based on clear and unmistakable error (CUE).

4.  Hepatitis C was not present during service and is not 
etiologically related to any incident of service.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision severing service connection 
for headaches was not proper and restoration of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.159 
(2006).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the issue of entitlement to restoration of 
service connection for headaches under the provisions of 38 
C.F.R. § 3.105(d), the Board notes that it must make a 
determination whether clear and unmistakable error existed in 
the original award of service connection.  The notice and 
assistance provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
of 38 C.F.R. § 3.159 do not apply to claims involving CUE.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(regarding RO decisions); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (regarding Board decisions).  Indeed, the 
relevant regulation establishes the procedure and content of 
notifications in cases of proposed severance of service 
connection.  38 C.F.R. § 3.105(d).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in March 2004, prior to its initial adjudication of 
the claim for entitlement to service connection for hepatitis 
C in June 2004.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claim 
until August 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed 
hepatitis C.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide timely 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in August 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Restoration of Service Connection

Legal Criteria

In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  The proof required 
to meet this burden is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of clear 
and unmistakable error.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

Regulatory procedural safeguards require that, when severance 
of service connection is warranted, the RO must provide the 
veteran a rating decision proposing severance of service 
connection, and that proposal must set forth all material 
facts and reasons.  38 C.F.R. § 3.105(d).  The regulations 
also require that the claimant be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, as was also done in 
this case.  The law further provides that the veteran must be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d); see Baughman, 1 Vet. App. at 566.  

A finding of whether CUE is present in a prior determination 
requires: (1) that either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) that the error 
must be "undebateable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made"; and (3) that a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to 
a prior adverse determination under Section 3.105(a) is also 
applicable to VA's severance determination under Section 
3.105(d).  However, the evidence that may be considered in 
determining whether severance is proper under 38 C.F.R. § 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997).  Because 38 C.F.R. § 3.105(d) 
specifically contemplates that a change in diagnosis or 
change in law or interpretation of law may be accepted as a 
basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original grant 
of service connection.  Venturella, supra.  

Analysis

As a preliminary matter, the Board notes that the veteran was 
given proper notice and appropriate time to respond before 
service connection for his headaches was severed.  38 C.F.R. 
§ 3.105(d).  Specifically, following a review of the evidence 
of record, the RO proposed to severe the veteran's service 
connection for headaches in a February 2005 rating decision.  
The veteran was advised in a March 2005 letter of the 
proposed severance, and informed that he could submit 
evidence showing that his headaches were service-connected 
and/or request a hearing within 60 days of the proposed 
severance.  Thereafter, by rating decision dated in May 2005, 
the RO severed the veteran's service connection for 
headaches, effective August 1, 2005. 

While the RO complied with the due process procedures of 38 
C.F.R. § 3.105(d), the Board finds that the severance of the 
veteran's service connection for headaches was not based on 
clear and unmistakable error and was therefore not 
appropriate.  In its February 2005 rating decision proposing 
to sever service connection for headaches, the RO noted that 
the veteran's service medical records contained no evidence 
that he was treated for headaches during service, or any 
indication that he was a boxer during his periods of active 
duty service.  In addition, the RO noted that the opinion of 
the April 2002 VA examiner was based on the veteran's 
recitation of history, and therefore of no probative value.  
The Board notes that the record also contains an October 2004 
letter from one of the veteran's co-workers stating that he 
had met the veteran in 1973 when the veteran was part of the 
boxing team at McGuire Air Force Base in New Jersey.  
Following the February 2005 rating decision, the veteran 
submitted undated newspaper articles showing that he 
participated in boxing matches while serving as a sergeant in 
the National Guard.  

As noted above, CUE is a very rare and specific form of 
error.  As a rule, it is the kind of error of fact or law "to 
which reasonable minds could not differ."  See Fugo v. Brown, 
supra.  The error must be undebateable.  The Board finds that 
the veteran's grant of service connection in June 2002 was 
not clearly and unmistakably erroneous.  While the veteran's 
service medical records contain no evidence of headaches and 
do not establish that he was a boxer during his periods of 
active duty service, the Board notes that in February 1987 
the veteran reported to his private physician that his head 
hurt and that he had been a boxer for 18 years, which 
included his first period of active duty service.  The record 
also contains the October 2004 statement from the veteran's 
co-worker and the submitted newspaper articles, corroborating 
the veteran's statements that he boxed while serving in the 
National Guard.  In addition, the record contains the 
examination report of the April 2002 VA examiner who 
concluded that the veteran's headaches were secondary to his 
history of boxing during service.  While this medical opinion 
was based on the veteran's recitation of history and is 
therefore not of great probative value, it is still medical 
evidence supportive of the veteran's claim and can not be 
entirely discounted.  While the RO in its February 2005 and 
May 2005 rating decisions may have disagreed with the 
original grant of service connection in June 2002, the Board 
cannot conclude that the veteran's entitlement to service 
connection for headaches was based on CUE as there is both 
medical and lay evidence supportive of the claim.  The Board 
notes that VA has the burden of proving CUE existed in the 
June 2002 rating decision, and this burden has not been met.  
The Board finds that the June 2002 rating decision granting 
entitlement to service connection for headaches does not 
include an undebateable error rising to the level of CUE; 
therefore, the RO's severance of service connection was not 
proper and restoration of service connection for headaches is 
warranted.  


Service Connection for Hepatitis C

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he incurred hepatitis C during his 
periods of active duty service through an airgun inoculation, 
the sharing of razors in the barracks, or through numerous 
cuts from boxing.  Service medical records are negative for 
evidence of liver problems or hepatitis C.  The report of 
examination for discharge in March 1991 shows that the 
veteran was found to be normal on clinical evaluation.  

The post-service medical evidence of record establishes that 
the veteran was diagnosed with hepatitis C in February 1994, 
three years after his separation from active duty service.  
Private treatment records from July 1998 show that the 
veteran reported a history of intravenous (IV) drug use from 
the age of 20 to 25, for which he underwent rehabilitation in 
1985.  In addition, during his work as a corrections officer, 
the veteran received a laceration with a razor blade in 
December 1997.  The record indicates that the veteran pursued 
a worker's compensation claim in conjunction with this 
incident although it was reported that a private physician 
opined that the veteran's hepatitis C was not caused by the 
razor cut.  A VA examiner who examined the veteran and 
reviewed the entire claims folder in December 2003 opined 
that "it [was] as least as likely as not that hepatitis C 
infection might have been incurred in service," but the 
examiner qualified this statement by acknowledging that the 
veteran had "stronger risk factors" for hepatitis C such as 
a history of IV drug use.

The Board notes that the record also contains two August 2004 
letters from the veteran's friends stating that in the early 
1990s they noticed a decrease in the veteran's interest and 
motivation regarding activities he had previously enjoyed.  
While these letters also state that the veteran complained of 
health conditions related to his military service, the Board 
finds that they are of little probative value as they do not 
contain medical evidence of a specific link between the 
veteran's hepatitis C and his two periods of active duty 
service.

Although the post-service medical evidence of record shows 
that the veteran currently has hepatitis C, there is no 
medical evidence of hepatitis C during his periods of active 
duty service or evidence of a nexus of the requisite degree 
of medical certainty between the veteran's hepatitis C and 
his military service.  While the Board recognizes the 
sincerity of the veteran's belief that his hepatitis C was 
incurred during service, laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Service connection for headaches is restored.

Entitlement to service connection for hepatitis C is denied.
REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that there is nothing in the record that 
complies with the notice requirements of the VCAA with 
respect to the veteran's claim for entitlement to an 
increased rating for headaches.  Therefore, the case must be 
remanded for compliance with the VCAA.

With respect to the veteran's claim for entitlement to 
service connection for sinusitis, the Board finds that 
additional development is necessary before deciding the 
claim.  Specifically, the veteran should be provided another 
VA examination as the January 2004 examination of record is 
inadequate.  The examiner did not review the veteran's claims 
folder and service medical records, nor did he provide a 
medical opinion with respect to the etiology of the veteran's 
diagnosed sinusitis.  Upon remand, the veteran should be 
provided another VA examination and a medical opinion should 
be procured.  

Lastly, in a June 2002 rating decision, the RO denied service 
connection for major depressive disorder and memory loss.  
The veteran disagreed with the RO's decision in May 2003.  
The record does not reflect that the RO has issued a 
statement of the case or has otherwise disposed of this 
matter.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in these circumstances, where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to direct that a 
statement of the case be issued.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice that he should submit 
all pertinent evidence in his possession, 
on his claim of entitlement to an initial 
rating in excess of 30 percent for 
headaches for the period beginning June 
6, 2000 and prior to August 1, 2005.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should arrange for 
the veteran to be examined by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present chronic sinus disorder and its 
residuals.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examiner.  

Based on review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should determine 
whether the veteran has a chronic sinus 
disorder, including any residuals from 
such a disorder.  If the veteran is found 
to have such a disorder, the examiner 
should proffer an opinion as to whether 
there is a 50 percent or better 
probability (at least as likely as not) 
that the disorder is etiologically 
related to the veteran's period of active 
duty service, to include boxing.

4.  The RO or the AMC should issue a 
statement of the case pertaining to the 
issues of entitlement to service 
connection for major depressive disorder 
and memory loss, and in connection 
therewith, provide the veteran with 
appropriate notice of his appellate 
rights.

5.  Then, the RO or the AMC should 
adjudicate the veteran's sinusitis claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


